ACCEPTED
                                                                                                03-15-00085-CV
                                                                                                        7530186
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          10/26/2015 9:35:51 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                               No. 03-15-00085-CV
                    In the Third Court of Appeals3rd COURT
                                                        FILED IN
                                                            OF APPEALS
                                                      AUSTIN, TEXAS
                           Austin, Texas        10/26/2015 9:35:51 AM
                                                                         JEFFREY D. KYLE
            _______________________________________________
                                                         Clerk

                               Michael J. DeLitta and
                              DelCom Properties, LLC,
                                                                 Appellants
                                             v.
                                    Nancy Schaefer
                                              Appellee
              __________________________________________

               JOINT MOTION TO ABATE FOR SETTLEMENT
              _______________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       All parties file this joint motion to abate so that the parties’ settlement agreement

can be accomplished pursuant to Texas Rule of Appellate Procedure 42.

       1.      Appellants filed their notice of accelerated appeal on February 5, 2015.

Briefing has been submitted and the case is ready to be set.

       2.      The parties have reached a settlement of the underlying dispute and

request that the Court abate this appeal for sixty days to allow time for the settlement

to be finalized.




                                             1
       3.     If the settlement has not been consummated in sixty days, the parties will

report to the Court on the status of efforts to complete the settlement. Once the

settlement is finalized, the parties anticipate filing a motion to dismiss this proceeding.

                                         PRAYER

       The parties jointly pray that this Court grant a sixty day abatement. The parties

also pray for any other relief to which they are entitled.




                                             2
Dated: October 26, 2015             Respectfully submitted,

DRUCKER | HOPKINS               KUHN HOBBS PLLC
21 Waterway Avenue, Suite 300   3307 Northland Drive, Suite 310
The Woodlands, Texas 77380      Austin, Texas 78731
(281) 362-2863                  (512) 476-6003
(855) 558-1745 (fax)            (512) 476-6002 (fax)


By:/s/ Douglas R. Drucker       By:/s/ Lisa Bowlin Hobbs
   Douglas R. Drucker              Lisa Bowlin Hobbs
    State Bar No. 06136100          State Bar No. 24026905
Kirby D. Hopkins                Kurt Kuhn
     State Bar No. 24034488         State Bar No. 24002433

Attorney for Appellants,        Donald R. Taylor
Michael DeLitta and               State Bar No. 19688800
DelCom Properties LLC           Of Counsel Stacey Reese
                                  State Bar No. 24056188
                                TAYLOR DUNHAM & RODRIGUEZ LLP
                                301 Congress Avenue, Suite 1050
                                Austin, Texas 78701
                                (512) 473-2257
                                (512) 478-4409 (fax)

                                Howard F. Carter, Jr.,
                                  State Bar No. 03916500
                                HOWARD F. CARTER, JR., P.C.
                                5600 Tennyson Parkway, Suite 160
                                Plano, Texas 75024
                                (972) 455-2001
                                (972) 455-2015 (fax)

                                Counsel for Appellee, Nancy Schaefer




                                3
                              CERTIFICATE OF SERVICE
      I hereby certify that, on October 26, 2015, and in compliance with the Texas
Rules of Appellate Procedure, a true and correct copy of the foregoing motion has been
served via electronic service as follows:

Douglas R. Drucker                                         via e-Service
Kirby D. Hopkins
DRUCKER | HOPKINS LLP
21 Watery Avenue, Suite 300
The Woodlands, TX 77380
Counsel for Appellants

Eric J. Taube                                              via e-Service
HOHMANN, TAUBE & SUMMERS LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for Axiom entities and
Jeff Compton



                                                    /s/ Lisa Bowlin Hobbs
                                                    Lisa Bowlin Hobbs




                                          4